 Case 18-71772     Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33    Desc Main
                             Document     Page 1 of 13




 SIGNED THIS: September 19, 2019




                              _______________________________
                                        Mary P. Gorman
                                United States Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                        CENTRAL DISTRICT OF ILLINOIS

In Re                                 )
                                      )      Case No. 18-71772
MICHAEL K. LUSHER and                 )
MARY A. LUSHER,                       )
                                      )      Chapter 7
                    Debtors.          )


                                OPINION

        Before the Court is a motion to reopen the Debtors’ closed Chapter 7 case

filed by the Chapter 7 Trustee. For the reasons set forth herein, the motion will be

denied.



                     I. Factual and Procedural Background

        Michael K. Lusher and Mary A. Lusher (“Debtors”) filed their voluntary

Chapter 7 petition on December 6, 2018. On their Schedule A/B: Property, the

Debtors disclosed a “[p]ossible inheritance from Debtor’s brother passing” that
 Case 18-71772      Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33       Desc Main
                              Document     Page 2 of 13


they described as having an unknown value. The Debtors claimed as exempt up

to $3573 of the possible inheritance, an amount representing the otherwise

unused portion of their Illinois wild card exemption. The Debtors also scheduled

$92,812 in nonpriority, unsecured debt and no secured debt.

      The Debtors’ meeting of creditors was held on January 14, 2019, and a

week later, Jeffrey D. Richardson, the Chapter 7 trustee (“Trustee”), filed his

Report of No Distribution. The Report stated that he had “made a diligent inquiry

into the financial affairs of the debtor(s) and . . . that there is no property available

for distribution from the estate over and above that exempted by law.” The Report

also included the Trustee’s certification that the estate had been fully

administered. An order discharging the Debtors was subsequently entered, and,

on April 5, 2019, the Debtors’ bankruptcy case was closed.

      Two months later, on June 19, 2019, the Trustee filed his Motion to Reopen

Case with Deferred Filing Fee (“Motion to Reopen”). In it, the Trustee asserted that

Michael Lusher’s brother died prior to the Debtors’ bankruptcy filing, leaving an

estate of approximately $150,000. He acknowledged that the Debtors had

disclosed a “possible inheritance from Debtor’s brother passing” of an “unknown”

amount on their schedules but claimed that the Debtors “provided no further

information” until they recently disclosed that Michael Lusher “was appointed the

independent administrator of his brother’s estate prior to the first meeting of

creditors and the [sic] filed papers with the court indicating the estate consisted

of $86,000.00 in real estate and approximately $5,000.00 in personal property.”

The Trustee further alleged that Mr. Lusher was named as one of two

beneficiaries—the other being his sister—to a 401(k) account owned by his brother


                                          -2-
 Case 18-71772    Doc 25     Filed 09/19/19 Entered 09/19/19 11:33:33   Desc Main
                              Document     Page 3 of 13


in the amount of $50,000. The Trustee asked that the Debtors’ case be reopened

so that he might investigate further and potentially administer those assets.

      At a hearing on the Motion to Reopen, the Trustee expressed concerns about

the completeness of the Debtors’ disclosures on their schedules. The Trustee

admitted, however, that he had specifically made a note to ask the Debtors about

the inheritance at the creditors meeting but that, because the Debtors were late

to the meeting and he took their case out of order, the matter slipped his mind.

The Trustee acknowledged that he was “not particularly pleased with [him]self.”

He expressed frustration at having conducted the Debtors’ meeting in a hurry

when he had already packed up his briefcase but candidly acknowledged that the

issue of the inheritance “was in [his] notes.” Nevertheless, he argued that he

should be able to reopen the case and administer the inheritance for the benefit

of the Debtors’ creditors.

      The Trustee said that he recalled asking a standard question about

inheritances at the meeting and that the Debtors had responded that they

understood their duty to disclose but said nothing else. As the Trustee saw it, the

Debtors should have spoken up at the meeting and volunteered more information

regarding the inheritance. According to the Trustee, Mr. Lusher’s brother’s estate

consisted of inventoried assets and the value of the estate was readily available at

the time of the first meeting—if not sooner.

      The Debtors’ attorney objected to the case reopening, arguing that the

inheritance had been disclosed and was abandoned when the case closed. The

Court noted that its initial reaction was that there had been enough disclosed by

the Debtors in their schedules to cause the Trustee to investigate the potential


                                        -3-
 Case 18-71772     Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33    Desc Main
                             Document     Page 4 of 13


asset while the case was open and that fact would preclude reopening. But the

Court also stated that it wanted to be sure it had all information before making

a decision on the matter and set a briefing schedule for both the Trustee and the

Debtors to provide additional information and authority to the Court.

      On July 30, 2019, the Trustee filed his Memorandum of Law in support of

his Motion to Reopen. Included as an exhibit was an Affidavit in Support of

Memorandum of Law on Trustee’s Motion to Reopen (“Affidavit”), setting forth the

Trustee’s version of the facts. According to the Affidavit, the Trustee makes a

statement to debtors at every creditors meeting that “generally explains that

inheritances, including inheritances which a debtor has not yet received, are

assets of the bankruptcy estate and that applies to persons who may be alive at

the time the bankruptcy is filed, but die within 180 days after the bankruptcy was

filed, creating a right to inheritance.” He then asks debtors in each case whether

they understood his explanation about inheritances.

      The Trustee included an unofficial transcript of the meeting prepared by his

office that showed that he asked the Debtors several, direct questions about

whether they had an interest in specific types of assets, but he did not specifically

ask them if they were then entitled to an inheritance of any type. The Trustee did

ask the Debtors whether either of them had inherited an individual retirement

account but then asked—before an answer as to inherited retirement accounts

was provided—whether either Debtor had a health savings account. Both of the

Debtors responded in the negative. The Trustee also asked the Debtors if they

“hear[d] when [he] explained the circumstances under which an inheritance [they]

might be entitled to in the future gets pulled back into [their] bankruptcy[,]” to


                                        -4-
 Case 18-71772     Doc 25    Filed 09/19/19 Entered 09/19/19 11:33:33     Desc Main
                              Document     Page 5 of 13


which the Debtors responded that they did so hear. The Affidavit goes on to state

that the Trustee made no further inquiries into the possibility of an inheritance

and filed his Report of No Distribution. On May 22, 2019, the Trustee received an

email from the Debtors’ attorney’s office informing him that Mr. Lusher was

expecting to receive $80,000 from his brother’s estate. In a letter dated June 11,

2019, the Debtors’ attorney’s office provided further detail to the Trustee,

explaining that Mr. Lusher’s brother died intestate and was owner of “a home

worth around $70,000 and had a 401K valued at around $50,000, which [would]

be split with Debtor’s sister.”

      Before the Trustee filed his Motion to Reopen, he learned the identity of the

Debtor’s brother and began an investigation into the probate proceedings. The

Trustee discovered that there was an open probate case in Tazewell County,

Illinois.1 The Trustee subsequently obtained copies of the following documents,

which were attached as exhibits to his Memorandum of Law: (a) Petition for

Letters of Administration, signed by the Debtor January 9, 2019, and filed

January 11, 2019, seeking the appointment of the Debtor as administrator of his

brother’s estate approximately valued at $91,000; (b) an Affidavit of Heirship

signed by the Debtor on January 9, 2019; (c) an Order Finding Heirship dated

January 14, 2019; (d) an order entered January 14, 2019, appointing the Debtor

as administrator of his brother’s estate; (e) an Oath of Office sworn to by the



      1
        The Trustee complains that he searched the records in McClean County first
because the Debtors live there. Only after finding no probate proceeding in McClean
County did he run an online search and find that the proceeding was in Tazewell County.
The Trustee did not explain why he did not contact the Debtors’ attorney, who had twice
provided information about the inheritance voluntarily, and ask for the additional
information he wanted.

                                         -5-
 Case 18-71772    Doc 25    Filed 09/19/19 Entered 09/19/19 11:33:33    Desc Main
                             Document     Page 6 of 13


Debtor on January 9, 2019; (f) the Bond of the Debtor as Administrator for

$182,000 dated January 9, 2019; and (g) Letters of Office issued to the Debtor as

administrator on January 24, 2019. The Trustee noted in his Affidavit that the

Debtors’ bankruptcy schedules were never amended to disclose any of the

information contained in the probate documents.

      The Debtors filed their own Memorandum of Law in Reply to Trustee’s

Motion to Reopen. In it, the Debtors do not dispute that this Court has the

authority to reopen the Debtors’ case and that reopening their case to distribute

the non-exempt portion of Mr. Lusher’s inheritance would undoubtedly benefit the

Debtors’ unsecured creditors. Nevertheless, the Debtors argue against reopening

the case because they disclosed the “possible inheritance” from the outset and

because the Trustee had a full opportunity to investigate but made no meaningful

inquiry before filing his Report of No Distribution that resulted in the

abandonment of the inheritance when the case closed. The Debtors argue that

they complied with their duties to disclose assets and cooperate with the Trustee’s

investigation into their assets and that it was the Trustee who failed in his duties

and let the case close without fully investigating the disclosed potential

inheritance.

      Following the briefing schedule, the Court took the matter under

advisement. Having considered the arguments of the parties, the matter is ready

for decision.



                                 II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.


                                        -6-
 Case 18-71772     Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33    Desc Main
                             Document     Page 7 of 13


§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). Determinations of whether to reopen bankruptcy cases are core

proceedings. 28 U.S.C. §157(b)(2)(A), (O). This matter arises from the Debtors’

bankruptcy itself and from the provisions of the Bankruptcy Code and may

therefore be constitutionally decided by a bankruptcy judge. See Stern v. Marshall,

564 U.S. 462, 499 (2011).



                                III. Legal Analysis

      Section 350(a) of the Code provides that, after an estate has been fully

administered and the debtor has been discharged, “the Court shall close the case.”

11 U.S.C. §350(a). Section 554(c), in turn, provides that “any property scheduled

. . . [but] not otherwise administered at the time of the closing of a case is

abandoned to the debtor and administered for purposes of section 350[.]” 11

U.S.C. §554(c). This is known as “technical abandonment” of property of the

estate. Helms v. Arboleda (In re Arboleda), 224 B.R. 640, 645 (Bankr. N.D. Ill.

1998) (citation omitted). And there is a presumption that the estate has been fully

administered in cases where “the trustee has filed a final report and final account

and has certified that the estate has been fully administered[.]” Fed. R. Bankr. P.

5009(a).

      Section 350(b) allows for the reopening of a bankruptcy case “to administer

assets, accord relief to the debtor, or for other cause.” 11 U.S.C. §350(b). Whether

to reopen a case, however, is within the bankruptcy court’s broad discretion. In

re Bianucci, 4 F.3d 526, 528 (7th Cir. 1993). Despite broad authority, courts have


                                        -7-
 Case 18-71772      Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33       Desc Main
                              Document     Page 8 of 13


recognized that “[i]n order to reopen a case under §350(b) and Federal Rule of

Bankruptcy Procedure 5010 to administer assets, the assets must not be known

at the time the case was closed.” Arboleda, 224 B.R. at 644-45 (citation omitted).

This is consistent with the presumption that a case in which the trustee has filed

a final report and that has closed has been fully administered. In other words,

while this Court has discretion to reopen the Debtors’ case, the ultimate issue is

whether the Trustee can accomplish what he seeks through reopening the case,

which is to withdraw or revoke his final report and bring the abandoned

inheritance back into the bankruptcy estate to be administered.2 Indeed, the

Trustee acknowledges that “abandonment is revocable only in very limited

circumstances, such as where the trustee is given incomplete or false information

of the asset by the debtor, thereby foregoing a proper investigation of the asset.”

Morlan v. Universal Guar. Life Ins. Co., 298 F.3d 609, 618 (7th Cir. 2002) (quoting

Catalano v. Commissioner, 279 F.3d 682, 686 (9th Cir. 2002)) (internal quotation

marks omitted).

      Both parties cite the five-factor test discussed in Arboleda as the

appropriate standard for determining whether the circumstances here warrant

reopening. The factors to be considered include: “(1) whether denial of the motion

would result in an injustice to creditors; (2) whether the trustee was initially

afforded the ability to make an informed decision with respect to administering the

asset; (3) whether the debtor substantially improved the abandoned property; (4)

      2
        This Court has previously held that a Chapter 7 trustee who has been discharged
from his or her duties is a party in interest as described in Federal Rule of Bankruptcy
Procedure 5010 and has standing to seek the reopening of a closed case. In re Trahan, 460
B.R. 207, 210 (Bankr. C.D. Ill. 2011). The Trustee’s standing has not been challenged
here, and the issue need not be further discussed.

                                          -8-
 Case 18-71772    Doc 25    Filed 09/19/19 Entered 09/19/19 11:33:33    Desc Main
                             Document     Page 9 of 13


whether the failure to properly administer the property was the trustee’s fault; and

(5) whether significant time has passed since the trustee abandoned the property.”

Arboleda, 224 B.R. at 645. Although not exclusive, consideration of the Arboleda

factors is helpful in deciding the issues here.

      The Trustee says that denial of his motion would result in injustice to

creditors and, to some extent, that is true. But that factor would have to be

present for a court to even consider a case reopening to administer assets. If there

was no injustice or adverse effect on creditors in denying a reopening—perhaps

because creditors had already been paid in full or the assets sought to be

administered had only minimal value—then reopening would surely be denied.

Thus, the Court considers this factor as necessary for the Trustee to establish but

not controlling as to the ultimate decision on reopening.

      Because of the nature of the asset here, the factor involving whether the

Debtors have improved the asset does not apply. Likewise, the Court does not find

the issue of whether significant time has passed to be particularly relevant here.

The Trustee claims that, because the case was closed for only a few months, the

Debtors will not be damaged by a reopening. But the Debtors disagree. Once the

abandonment occurred, the Debtors had a right to rely on the Trustee’s action and

any passage of time could be considered significant. The time factor is, at best for

the Trustee, a neutral factor here.

      The other two factors—whether the Trustee was afforded the ability to make

an informed decision about the asset when the case was open and whether the

failure to properly administer the case was the Trustee’s fault—are key to the

decision here. Both factors weigh heavily against the Trustee.


                                        -9-
 Case 18-71772    Doc 25    Filed 09/19/19 Entered 09/19/19 11:33:33    Desc Main
                             Document     Page 10 of 13


      The Trustee had the ability to make an informed decision at the time of the

creditors meeting about whether to keep the case open and administer the asset.

The Debtors had disclosed a potential inheritance; the Trustee could have asked

them about the inheritance at the meeting and kept the case open for as long as

it took to get the information he wanted. The Trustee regularly and effectively

pursues assets, issuing process to compel both debtors and reluctant witnesses

to cooperate. The Trustee is experienced and knows how to get the information he

needs even if the circumstances are challenging and the other parties are difficult.

At the initial hearing on his request to reopen, the Trustee candidly admitted that,

in the haste of conducting the creditors meeting in this case, he failed to consult

his own notes and the issue of the inheritance, which he had clearly flagged based

on the Debtors’ disclosure, “slipped” his mind. He filed his Report of No

Distribution a few days later and never looked back. And, although he now

complains that the Debtors could have volunteered more at the meeting, his own

transcript suggests that the Debtors answered the questions he asked truthfully.

He asked them only if they heard his admonishment about inheritances not

whether they had more to say about the inheritance they had already disclosed.

The Court cannot and will not assume that the Debtors would have lied if asked

directly about the inheritance.

      The Trustee is solely at fault for the inheritance not being administered and

the case being closed, resulting in the inheritance being abandoned. He admits he

was on notice to inquire and he failed to inquire. Nothing the Debtors did or said

precluded him from doing his job. Again, when property has been scheduled

accurately, it is normally the Trustee’s duty to investigate and decide how to deal


                                       -10-
 Case 18-71772     Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33     Desc Main
                             Document     Page 11 of 13


with assets before a case is closed. Russell v. Tadlock (In re Tadlock), 338 B.R. 436,

at 439 (10th Cir. BAP 2006) (citing 5 Collier on Bankruptcy ¶ 554.02[7], at 554-11

(Alan N. Resnick & Henry J. Sommer eds., 15th ed. Rev. 2002)).

      The Trustee has cited cases where other courts have parsed whether

disclosures were sufficient to fully inform a trustee of the asset being disclosed.

See, e.g., Lujano v. Town of Cicero, 2012 WL 4499326, at *6-8 (N.D. Ill. Sept. 28,

2012). It is, of course, true that a disclosure must be sufficient to put a trustee on

notice of the asset being disclosed, and trustees are not required to undertake

extensive investigations based solely on vague hints or suspicions. But here, the

Trustee had a clear disclosure: Mr. Lusher’s brother had died and an inheritance

might be forthcoming. This was not a hint or a vague reference. The Trustee could

have asked the Debtors the name of the deceased, the deceased’s date of death,

whether an estate had been opened, whether any additional information was

available about the assets of the estate, whether there were other heirs to share

in the estate, who the attorney for the estate was, and anything else he might have

wanted to know. Because the Debtors later provided some of this information

voluntarily, even though their bankruptcy case was closed, this Court cannot

presume that they would not have answered the Trustee’s questions, if asked, to

the best of their ability. But the Trustee simply did not ask any of the questions,

and the failure to do so was his alone.

      At the hearing, the Trustee tried to parse the Debtors’ disclosure, suggesting

that assets actually passing through the probate proceeding might be covered by

the disclosure of the inheritance but that the 401(k) account, which passed

through a beneficiary designation, would not be an inheritance and was therefore


                                        -11-
 Case 18-71772    Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33   Desc Main
                            Document     Page 12 of 13


not disclosed. But when asked whether, if the case was reopened, he would object

to the Debtors’ claim of exemption in the 401(k) as a retirement account because

it was “inherited,” the Trustee admitted that he would. See Clark v. Rameker, 573

U.S. 122, 128-29 (2014) (inherited IRA not exempt); In re Smith, 2018 WL 494415,

at *4 (Bankr. C.D. Ill. Jan. 19, 2018) (inherited IRA not exempt under Illinois

exemptions). The Trustee’s argument that the case should be reopened to

administer the Debtors’ receipt of the 401(k) account because the account did not

pass through a probate proceeding and was not inherited, in the strictest sense

of the word, but that the account cannot be claimed as exempt because it was

inherited, in the broadest sense of the word, cannot be sustained. The use of the

word “inheritance” on the Debtors’ schedules was clearly used in a broad, generic

sense and encompassed all property that the Debtors might receive due to the

death of Mr. Lusher’s brother.

      The Debtors disclosed the inheritance, and it was abandoned when the case

was closed. The case should not be reopened to administer the abandoned asset.



                                 IV. Conclusion

      Ultimately, the burden was on the Trustee to justify reopening the Debtors’

case to administer an asset that was scheduled by the Debtors and eventually

abandoned by the Trustee through the filing of his Report of No Distribution and

the closing of the case. It was a burden that the Trustee was unable to meet. The

Debtors disclosed enough regarding the potential inheritance to give the Trustee

an opportunity to make an informed decision about how to deal with the asset,

whether that be a decision to investigate further, administer, or abandon.


                                      -12-
 Case 18-71772    Doc 25   Filed 09/19/19 Entered 09/19/19 11:33:33   Desc Main
                            Document     Page 13 of 13


Mistakes happen, and the Trustee surely should have done things differently here.

The Trustee has admitted as much. Under the circumstances, reopening the case

is not appropriate, and the Trustee’s request to reopen must be denied.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                      ###




                                      -13-
